Exhibit 10.1

 

EXECUTION VERSION

 

SUBORDINATED PROMISSORY NOTE

 

$50,000,000   July 16, 2004

 

FOR VALUE RECEIVED, the undersigned, NEWPORT CORPORATION (“Maker”), promises to
pay to the order of THERMO ELECTRON CORPORATION (“Holder”) at the offices of the
Holder located at 81 Wyman Street, Waltham, Massachusetts 02451, or at such
other place as the Holder may designate in writing to the Maker, in lawful money
of the United States of America, and in immediately available funds, the
principal sum of FIFTY MILLION AND NO/100 DOLLARS ($50,000,000) together with
interest, compounded quarterly, on the principal balance from time to time
outstanding hereunder from the date hereof until paid in full at a per annum
rate equal to five percent (5.00%), accrued on an actual days elapsed/360 day
basis.

 

This Subordinated Promissory Note is issued by the Maker pursuant to Section 2.1
of that certain Stock Purchase Agreement dated May 28, 2004 by and among Maker,
Birch Nantucket Holding Company, LLC, a Delaware limited liability company,
Holder, Spectra-Physics, Inc., a Delaware corporation, Life Sciences
International Inc., a Pennsylvania corporation, and Life Sciences International
Limited, a company organized under the laws of England and Wales (the “Stock
Purchase Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Stock Purchase
Agreement.

 

The principal balance and all accrued and unpaid interest shall be payable in
full on July 15, 2009. Accrued interest shall be due and payable in quarterly
payments commencing on October 15, 2004 with the last interest payment being due
and payable on July 15, 2009. Unless prohibited by the subordination provisions
hereof, Maker may at its option, prepay all or part of this Note without
penalty.

 

In no event shall the amount of interest due or payable under this Note exceed
the maximum rate of interest allowed by applicable law and, in the event any
such payment is inadvertently paid by the Maker or inadvertently received by the
Holder, then such excess sum shall be credited as a payment of principal, unless
the Maker shall notify the Holder in writing that the Maker elects to have such
excess sum returned to it forthwith. It is the express intent of the parties
hereto that the Maker not pay and the Holder not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Maker under applicable law.

 

Each of the following events shall constitute an “Event of Default” under this
Note: (i) failure of the Maker to pay any principal, interest or other amount
due hereunder when due, which failure is not cured within 10 days of written
notice, (ii) failure of the Maker to comply with the other terms, covenants or
conditions contained in this Note, which failure is not cured within 20 days of
written notice; (iii) the Maker shall (a) commence a voluntary case under the
Bankruptcy Code of 1978, as amended or other federal bankruptcy law (as now or
hereafter in effect); (b) file a petition seeking to take advantage of any other
laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding up or composition for adjustment of debts; (c) consent to or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (e) admit in writing its
inability to pay its debts generally as they become due; (f) make a general
assignment for the benefit of creditors; or (g) make a conveyance of a
significant amount of assets



--------------------------------------------------------------------------------

which is fraudulent as to creditors under any state or federal law; (iv) a case
or other proceeding shall be commenced against the Maker in any court of
competent jurisdiction seeking (a) relief under the Bankruptcy Code of 1978, as
amended or other federal bankruptcy law (as now or hereafter in effect) or under
any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts or (b) the appointment of a
trustee, receiver, custodian, liquidator or the like for the Maker or all or any
substantial part of the assets, domestic or foreign, of the Maker and such case
or other proceeding continues for 60 days without being dismissed, bonded,
stayed or discharged; or (v) the Maker shall experience a “Change of Control” as
that term is defined below.

 

Upon the occurrence of an Event of Default described in clause (i), (ii) or (v)
of the definition thereof, all unpaid principal and accrued interest under this
Note, at the option of the Holder, and upon demand and written notice, may be
immediately declared, and thereupon shall immediately become in default and due
and payable and the Holder may exercise any and all rights and remedies
available to it at law, in equity or otherwise. Upon the occurrence of an Event
of Default described in clauses (iii) or (iv) of the definition thereof, all
unpaid principal and accrued interest under this Note, without demand or notice
of any kind, shall immediately become in default and due and payable and the
Holder may exercise any and all rights and remedies available to it at law, in
equity or otherwise.

 

Every amount overdue under this Note shall bear interest from and after the date
on which such amount first became overdue at an annual rate which is two and one
half (2 1/2) percentage points above the rate per year specified in the first
paragraph of this Note (the “Default Rate”). Such interest on overdue amounts
under this Note shall be payable on demand and shall accrue and be compounded
monthly until the obligation of the Maker with respect to the payment of such
interest has been discharged (whether before or after judgment).

 

All payments by the Maker under this Note shall be free and clear and without
any deduction or withholding for any taxes or fees of any nature whatever,
unless the obligation to make such deduction or withholding is imposed by law.
The Maker shall pay and save the Holder harmless from all liabilities with
respect to or resulting from any delay or omission to make any such deduction or
withholding required by law.

 

The payment of the principal amount of this Note, shall be and, accordingly,
such payment is subject to set-off and reduction in the manner and to the extent
provided in Section 12.7 of the Stock Purchase Agreement (the “Set-Off Rights”).
The exercise by Maker of the Set-Off Rights shall not constitute a failure to
pay the principal of this Note nor shall it constitute an Event of Default as
defined in this Note. Additionally, in the event that Holder disputes any
exercise by Maker of such Set-Off Rights and it is ultimately determined by a
final non-appealable judgment of a court of competent jurisdiction that Maker
was not entitled in any such instance to exercise those Set-Off Rights or the
amount set off pursuant thereto was excessive (any such amounts hereinafter
being referred to as the “Improper Set-Off Amount’), then such exercise of such
Set-Off Rights shall not constitute an Event of Default hereunder or trigger the
Default Rate; provided, however, that in any such event Maker shall, (i)
immediately reinstate the Improper Set-Off Amount as principal outstanding under
the Note, and (ii) within ten (10) days of the date Maker is notified, in
writing, of such determination, pay to Holder (a) interest on the Improper
Set-Off Amount, at the rate specified in the first paragraph of this Note, from
the date such payment of principal was set off, compounded quarterly, and (b)
reimburse Holder for the reasonable attorneys fees incurred by Holder in
establishing that Maker was not so entitled. On the other hand, if Holder
disputes any exercise by Maker of such Set-Off Rights and it is determined by a
final non-appealable judgment of a court of



--------------------------------------------------------------------------------

competent jurisdiction that the Maker had been entitled to exercise such Set-Off
Rights, then, within ten (10) days of the date Holder is notified, in writing,
of such determination, Holder shall reimburse Maker for its reasonable attorneys
fees incurred by it in establishing that it was entitled to exercise such
Set-Off Rights. Pursuant to Section 12.7 of the Stock Purchase Agreement, the
Set-Off Rights shall expire on the later of (i) the second (2nd) anniversary of
the date of this Note (the “Second Anniversary Date”) or (ii) to the extent that
prior to the Second Anniversary Date Maker shall have made claims for
indemnification under the Stock Purchase Agreement which claims shall remain
unresolved on such Second Anniversary Date, the day following the date on which
all such indemnification claims shall have been resolved.

 

Subject to the immediately preceding paragraph, the Maker agrees to pay on
demand all costs of collection, including reasonable attorneys’ fees, incurred
by the Holder in enforcing the obligations of the Maker under this Note.

 

No delay or omission on the part of the Holder in exercising any right under
this Note shall operate as a waiver of such right or of any other right of the
Holder, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or any other right on any future occasion. The
Maker and every indorser or guarantor of this Note regardless of the time, order
or place of signing waives presentment, demand, protest and notices of every
kind and assents to any extension or postponement of the time of payment or any
other indulgence, and to the addition or release of any other party or person
primarily or secondarily liable.

 

All references in this Note to the “subordination provisions of this Note” shall
mean each and every provision set forth below.

 

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note shall be subordinate and junior in right of payment, to
the extent and in the manner hereinafter set forth, to the prior payment in full
in cash of any and all Senior Debt (as herein defined) now existing or hereafter
arising. As used in this Note:

 

“Change of Control” shall mean the occurrence of any of the following events:
(i) the approval by shareholders of the Maker of a merger or consolidation of
the Maker with any other corporation or entity, other than a merger or
consolidation which would result in the voting securities of the Maker
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Maker or such surviving entity
outstanding immediately after such merger or consolidation; (ii) the approval by
the shareholders of the Maker of a plan of complete liquidation of the Maker or
an agreement for the sale or disposition by the Maker of all or substantially
all of the Maker’s assets; or (iii) the acquisition by any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended) of securities of the Maker representing more than 50% of the total
voting power represented by the Maker’s then outstanding voting securities.

 

“Indebtedness” means any and all liabilities or obligations of Maker or for
which Maker is or may become, directly or indirectly, liable (i) for or in
respect of money borrowed by Maker from any person, whether or not engaged in
the business of lending money, and however the same may be evidenced, whether by
bonds, debentures, notes or other similar instruments or agreements, (ii)
arising under or in connection with bankers’ acceptances,



--------------------------------------------------------------------------------

letters of credit or similar obligations, however evidenced, and (iii)
guarantees by Maker of any of the types of liabilities or obligations described
in clauses (i) and (ii) of this paragraph, of or incurred by any wholly or
majority-owned subsidiary of Maker.

 

“Permitted Junior Securities” means shares of Maker’s capital stock or debt
securities that are unsecured and are subordinated to all Senior Debt (and any
debt securities issued in exchange for Senior Debt) to substantially the same
extent as, or to a greater extent than, this Note is subordinated to the Senior
Debt hereunder.

 

“Senior Debt” means the principal amount of, premium, if any, and interest and
any other charges for the use of or for the time value of money, and all fees,
costs, expenses and other amounts or charges that are or become accrued or due
or payable, on or in connection with any Indebtedness (as hereinafter defined)
of Maker that is expressly designated by the Maker as senior to this Note, and,
(i) for items of Indebtedness within the meaning of clauses (i) and (ii) of the
definition of Indebtedness which is at least $5,000,000 in principal amount
payable to any one lender or syndicated group of lenders or (ii) for items of
Indebtedness within the meaning of clause (iii) of the definition of
Indebtedness involving in excess of $2,500,000 of liabilities, whether
outstanding on the date of this Note or hereafter created, incurred or assumed,
whether secured or unsecured, and however the same may be evidenced (including
any and all deferrals, renewals, extensions or refundings of, or amendments,
modifications or supplements to, the foregoing); provided, however, that the
amount of principal of Senior Debt shall not exceed fifty million dollars
($50,000,000) (the “Senior Debt Cap”).

 

“Senior Lenders” means, individually and collectively, any holder or holders
from time to time of any Senior Debt.

 

For so long as any Senior Debt is outstanding or any commitment is in existence
to advance or create Senior Debt, no payment shall be made by Maker, directly or
indirectly, in respect of the principal of, or interest or premium on, or
otherwise owing in respect of this Note, other than (i) payments of interest and
principal in accordance with the terms herein, and (ii) prepayments of principal
and interest provided that (A) any such prepayment does not result in an event
of default under any Senior Debt and (B) the terms of any Senior Debt do not
otherwise prohibit any such prepayment. In the event that, notwithstanding the
provisions of this paragraph, Maker shall make any payment on account of the
principal of or interest on, or amounts otherwise owing in respect of, this Note
(other than payments of interest and principal in accordance with the terms of
this paragraph) while any Senior Debt has not been paid in full or while a
commitment is in existence to advance or create any Senior Debt, such payment
shall be segregated from other funds and property of Holder and held by Holder,
in trust for the benefit of, and shall be immediately paid over and delivered
to, the Senior Lenders (with any necessary endorsement) for application pro rata
to the payment of all Senior Debt remaining unpaid to the extent necessary to
pay all Senior Debt or held as collateral in the case of non-cash property for
the payment of the Senior Debt and Holder acknowledges that Holder holds such
funds and property for the benefit of the Senior Lenders.

 

Notwithstanding anything to the contrary contained in this Note, Maker may and
will make, and Holder may and will receive and retain for its own account,
regularly scheduled payments of principal and accrued interest as and when such
payments of principal and interest are due on this Note, unless, at least five
(5) business days prior to the date upon which any such payment would otherwise
become due, the Holder shall have received written notice as provided for below.
Each of



--------------------------------------------------------------------------------

Maker and Holder shall maintain records with respect to any payments of
principal and interest. Maker shall have no right to make, and Holder shall
cease to have the right to receive and retain, any payments of principal and
interest and any such payments received by Holder shall be held in trust and
paid over and delivered to the Senior Lenders in accordance with the provisions
hereinabove, if (i) immediately prior to Holder’s receipt of such payment, any
default in the payment of any Senior Debt when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise, has occurred and is continuing and Holder has received, at least five
(5) business days prior thereto, written notice of such default from a Senior
Lender (a “Payment Default”), unless and until such Payment Default has been
cured or waived or has ceased to exist, or (ii) immediately prior to Holder’s
receipt of such payment, a default under the Senior Debt other than a Payment
Default (a “Non-Payment Default”) has occurred or will occur as a result of
making such payment, and Holder receives written notice, at least five (5)
business days prior thereto, of such default from a Senior Lender (a “Payment
Blockage Notice”), unless and until such Non-Payment Default has been cured or
waived or has ceased to exist, or 90 days after the date of receipt of such
Payment Blockage Notice (or such earlier date as agreed upon by a Senior
Lender), whichever occurs first (the “Payment Blockage Period”). In no event
will a Payment Blockage Period extend more than 90 days from the date of the
Payment Blockage Notice, and no more than two Payment Blockage Periods may be
commenced for any reason during any period of 360 consecutive days. For all
purposes of this Note, no Non-Payment Default which existed on the date of
commencement of any Payment Blockage Period (whether or not such Non-Payment
Default is specified in the Payment Blockage Notice) shall be, or shall be made,
the basis for commencement of any subsequent Payment Blockage Period, whether or
not within a period of 360 consecutive days. Maker may and shall resume
regularly scheduled payments of principal and accrued interest on this Note and
shall immediately pay to Holder any amounts due hereunder that were previously
suspended or blocked pursuant to this paragraph, (i) in the case of a Payment
Default, upon the date upon which the Payment Default has been cured or waived
or has ceased to exist, and (ii) in the case of a Non-Payment Default, upon the
end date of the Payment Blockage Period as set forth hereinabove.

 

If there shall occur any receivership, insolvency, assignment for the benefit of
creditors, bankruptcy (voluntary or involuntary), reorganization, or
arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws), sale of all or substantially all of the assets, dissolution,
liquidation, or any other marshaling of the assets and liabilities of the Maker
(any of the foregoing, a “Liquidation Event”), (i) the Senior Lenders shall be
entitled to receive payment in full in cash of all Senior Debt before the Holder
shall be entitled to receive any payment or distribution, whether in cash,
securities or other property, in respect of the principal of, interest on or
other amounts due with respect to this Note (except that Holder may, at its
option, receive Permitted Junior Securities), (ii) any payment or distribution,
whether in cash, securities or other property, which would otherwise (but for
this paragraph) be payable or deliverable in respect of the amounts due under
this Note shall be paid or delivered directly to the Senior Lenders (ratably
according to the aggregate amounts remaining unpaid on account of the Senior
Debt held by each such Senior Lenders) or to a trustee or other representative
for the Senior Lenders, (iii) the Holder agrees to hold for the account of the
Senior Lenders any and all payments and distributions received by the Holder
which may be payable or deliverable upon or with respect to this Note and to
file appropriate claims or proofs of claim in respect of this Note and (iv) the
Senior Lenders are hereby irrevocably authorized and empowered (in their name or
in the name of the Holder or otherwise) to take any of the actions described in
clause (iii) above upon the failure of the Holder to take any such actions
within fifteen days prior to the required date to take such actions.



--------------------------------------------------------------------------------

Any payment or distribution, whether in cash, securities or other property,
received by the Holder in contravention of any of the subordination provisions
of this Note shall be received and held by the Holder in trust as trustee for
the benefit of the Senior Lenders and shall be promptly turned over the Senior
Lenders (pro rata in accordance with the Senior Debt held by them or as they may
otherwise direct if there is more than one Senior Lenders) for application to
the payment of Senior Debt.

 

Holder agrees that, so long as any of the Senior Debt is outstanding or any
commitment to advance or create Senior Debt exists, it shall give the Senior
Lenders ten (10) days prior written notice of the exercise of any rights or
remedies in respect of this Note (other than in the case of an automatic
acceleration of the maturity of this Note resulting from an “Event of Default”
as described in clauses (iii) and (iv) of the definition thereof) including
without limitation any action to enforce, take or receive, or setoff any amounts
owing in respect of this Note, including the acceleration of the maturity of
this Note resulting from an “Event of Default” (as described in clauses (i),
(ii) or (v) of the definition thereof in this Note) and the commencement or
joining with any creditor other than the Senior Lenders in the commencement of
any proceeding.

 

Maker shall provide Holder with copies of all agreements defining the rights of
each Senior Lender under any Senior Debt within ten (10) days of executing such
documents.

 

Maker shall, promptly after the issuance thereof, deliver to Holder copies of
all reports, notices or statements required to be sent by Maker and/or its
subsidiaries to the holders of Senior Debt, and such other information regarding
Maker’s business, operations and financial condition as Holder may from time to
time reasonably request, subject to Holder’s execution of a confidentiality
agreement reasonably acceptable to Maker.

 

Maker shall notify Holder in writing promptly upon Maker becoming aware of any
default or event, condition or occurrence which with notice or lapse of time, or
both, would constitute an Event of Default under this Note or an event of
default under any Senior Debt.

 

The subordination rights of the Senior Lenders, and the obligations of the
Holder under this Note, shall be effective and binding upon any modification,
extension, or replacement of or for this Note. The subordination terms and
provisions of this Note may not be amended or modified without the written
consent of any Senior Lender that is adversely affected by such amendment or
modification.

 

Upon the indefeasible payment in full in cash of all Senior Debt, the Holder
shall be subrogated to the rights of the Senior Lenders (to the extent of
payments or distributions previously made by the Holder to the Senior Lenders
pursuant to the subordination provisions of this Note) to receive payments or
distributions of assets of the Maker applicable to the Senior Debt until this
Note shall be repaid in full in cash. No payments or distributions by the Holder
to the Senior Lenders of any cash, property or securities, and no payments or
distributions of any cash, property or securities to which the Holder would be
entitled, but for the subordination provisions of this Note, shall, as between
the Maker, its creditors other than the Senior Lenders and the Holder, be deemed
to be a payment by the Maker to or for the account of the Senior Lenders, and no
payments or distributions applicable to Senior Debt which the Holder receives by
reason of its being subrogated to the rights of the Senior Lenders pursuant to
the provisions of this paragraph shall, as between the Maker, its creditors
other than the Senior Lenders and the Holder, be deemed to be a payment by the
Maker to or for the account of the Holder; it being understood that the
provisions of this Note relating to



--------------------------------------------------------------------------------

subordination are intended solely for the purpose of defining the relative
rights of the Holder, on the one hand, and the Senior Lenders, on the other
hand. In each case subject to the rights of the Senior Lenders under this Note,
nothing contained in this Note is intended to or shall affect the relative
rights of the Holder and creditors of the Maker other than the Senior Lenders.

 

The Holder, by its acceptance of this Note, shall be deemed to acknowledge and
agree that the foregoing subordination provisions are, and are intended to be,
an inducement to and a consideration of each Senior Lender, whether the Senior
Debt held by such Senior Lender was created or acquired before or after the
creation of the indebtedness evidenced by this Note and whether such Senior
Lender is now known or hereafter becomes known, and each Senior Lender shall be
deemed conclusively to have relied on such subordination provisions in acquiring
and holding, or in continuing to hold, such Senior Debt and shall be entitled to
enforce the provisions of this Note directly as if it were a party to this Note.

 

The provisions of this Note shall continue to be effective or be reinstated, as
the case may be, if at any time any payment in respect of Senior Debt is
rescinded or must otherwise be returned by the Senior Lenders in the event of a
Liquidation Event, all as though such payment has not been made. Without
limitation to the foregoing, in the event that any Senior Debt is avoided,
disallowed or subordinated pursuant to Section 548 of the United States
Bankruptcy Code or any applicable state fraudulent conveyance laws, whether
asserted directly or under Section 544 of the United States Bankruptcy Code, the
indebtedness evidenced by this Note shall, notwithstanding such avoidance,
disallowance or subordination, be subordinate to Senior Debt to the extent and
in the manner herein.

 

The subordination effected by the subordination provisions of this Note is a
continuing subordination, and the Holder hereby agrees that at any time and from
time to time, without notice to it: (a) the time, manner or place of payment or
performance of or compliance with any of the Maker’s agreements contained in any
agreement governing or evidencing Senior Debt (or any guarantor of the Maker’s
obligations agreements in respect thereof) may be extended or such payment,
performance or compliance may be waived by the applicable Senior Lenders or such
Senior Lender may consent to departure from any of the terms thereof; (b) any
agreement governing or evidencing Senior Debt may be amended for the purpose of
adding any provisions thereto or increasing the amount of, or changing the terms
of, the Senior Debt or changing in any manner the rights of any Senior Lender,
the Maker or any guarantor of the Maker’s obligations thereunder; provided,
however, that the amount of Senior Debt shall not exceed the Senior Debt Cap;
(c) payment of any Senior Debt or any portion thereof may be extended; (d) the
maturity of the Senior Debt may be accelerated; and (e) any collateral security
therefor may be exchanged, sold, surrendered, released or otherwise dealt with
by the Senior Lenders and any Senior Lender may elect or fail to perfect any
lien or security interest securing Senior Debt; all without impairing or
affecting the subordination provisions of this Note or the obligations of the
Holder in respect thereof. The Holder hereby unconditionally waives notice of
the incurring of Senior Debt or any part thereof and reliance by any Senior
Lender upon the subordination of this Note to Senior Debt.

 

Time is of the essence of this Note.

 

This Note may not be assigned by the Maker without the prior written consent of
the Holder or by the Holder in amounts of less than $5,000,000 without the
express written consent of the Maker,



--------------------------------------------------------------------------------

THE MAKER, AND THE HOLDER BY ACCEPTING THIS NOTE, HEREBY AGREE THAT THE UNITED
STATES DISTRICT COURT FOR THE STATE OF NEW YORK, ANY STATE COURT LOCATED IN
MANHATTAN COUNTY, NEW YORK, AND ANY APPELLATE COURT THEREOF SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE MAKER AND
THE HOLDER PERTAINING DIRECTLY OR INDIRECTLY TO THIS NOTE. THE HOLDER AND THE
MAKER EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION
OR PROCEEDING COMMENCED IN SUCH COURTS. IF THE MAKER FAILS WITHIN THIRTY DAYS TO
APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS PROPERLY SERVED UPON
THE MAKER, THE MAKER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY
BE ENTERED AGAINST IT AS PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR
PAPERS. THE CHOICE OF FORUM SET FORTH IN THIS PARAGRAPH SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE HOLDER OR THE ENFORCEMENT BY THE
HOLDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

THE MAKER AGREES THAT ALL OF ITS PAYMENT OBLIGATIONS HEREUNDER SHALL BE ABSOLUTE
AND UNCONDITIONAL WITHOUT RIGHT OF OFFSET OF ANY KIND, EXCEPT AS EXPRESSLY
PERMITTED HEREUNDER.

 

THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF.

 

All amendments to this Note, and any waiver or consent of the Holder, must be in
writing and signed by the Holder and the Maker.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

This Note shall be binding upon any permitted successors and permitted assigns
of the Maker and Holder.

 

Any notice to be given hereunder shall be in writing, shall be sent to the
Holder’s address as specified in the first paragraph hereof or the Maker’s
addresses set forth below its signature hereto, as the case may be, and shall be
deemed received (i) on the earlier of the date of receipt or the date three
business days after deposit of such notice in the United States mail, if sent
postage prepaid, certified mail, return receipt requested or (ii) when actually
received, if delivered by hand, overnight courier service, or if sent by
facsimile, graphic scanning or other telegraphic communications equipment.

 

The terms and conditions set forth herein shall inure to the benefit of any
holder of Senior Debt.



--------------------------------------------------------------------------------

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

 

IN WITNESS WHEREOF, the Maker has executed and delivered this Promissory Note as
of the date and year first written above.

 

NEWPORT CORPORATION

By:

 

/s/ Robert G. Deuster

--------------------------------------------------------------------------------

   

Name: Robert G. Deuster

   

Title: Chief Executive Officer

Address for Notices:

Newport Corporation

1791 Deere Avenue

Irvine, CA 92606

 

Holder joins in the execution of this Note for the sole purpose of confirming
its agreement to be bound by the covenants and agreements on its part to be
performed under this Note and for no other purpose and in no other capacity
whatsoever. Without limiting the generality of the foregoing, Maker and any
other party ever liable on, and each subsequent owner and holder of, this Note
acknowledges and agrees that under no circumstances and in no instance shall
Holder’s joinder herein be deemed or construed to constitute Holder to be a
co-maker, endorser or surety of, or otherwise liable for payment of all or any
part of the indebtedness evidenced by, or otherwise payable by Maker under, this
Note.

 

THERMO ELECTRON CORPORATION

By:

 

/s/ Kenneth J. Apicerno

--------------------------------------------------------------------------------

   

Name: Kenneth J. Apicerno

   

Title: Treasurer